BAILEY, J.,
dissenting
I respectfully dissent. The majority correctly asserts that Indiana courts will not permit a prosecutor to use a defendant's post-arrest, silence as a means of impeachment, consistent with the rationale of Doyle v. Ohio, 426 U.S. 610, 96 S.Ct. 2240, 49 L.Ed.2d 91 (1976). Henson v. State, 514 N.E.2d 1064, 1066 (Ind.1987). I also agree that an alleged Doyle violation is of Constitutional magnitude and may be reviewed under the fundamental error doctrine. Taylor v. State, 717 N.E.2d 90, 93 (Ind.1999). However, I disagree that the prosecutor's comments were directed to Trice's post-Miranda silence. Rather, the prosecutor commented upon the substance of a post-Miranda police statement made by Trice. Thus, there is no necessity to evaluate the prosecutor's conduct under the Doyle standard.
Upon surrendering to Indianapolis Police Department officers, Trice did not initially invoke her right to remain silent. She was advised of her rights, including the right to remain silent, signed a waiver form and answered several questions posed by Detective William McEvilly. (R. 317-18, 822, 828.) Trice volunteered that she felt guilty because she killed Jones. (R. 826.) Trice also claimed: "I don't know what happened. I was in the neighborhood. I was there to smoke dope." (R. 382.) Thereafter, Trice invoked her right to counsel and the police interview ceased. At trial, the prosecutor was essentially asking Trice to explain why she did not characterize the shooting as acci*400dental when she initially and voluntarily claimed that she committed the act. Although it is the better practice for a prosecutor to refrain from unnecessary commentary, it is not fundamental error for a prosecutor to inquire into the substance of a defendant's voluntary statement.
While I disagree that the prosecutor's comments must be reviewed under the Doyle criteria, such a review would nevertheless fail to reveal reversible error. Under some cireumstances, a Doyle violation may be harmless error. Pennycuff v. State, 727 N.E.2d 723, 729 (Ind.Ct.App.2000). If we can conclude beyond a reasonable doubt that the error did not influence the jury verdict, the error is harmless. Id. (citing Yurina v. State, 474 N.E.2d 93, 96-97 (Ind.1985)). As the majority observes, five factors are considered in the harmless error analysis: (1) the use to which the prosecution puts the post-arrest silence; (2) who elected to pursue the line of questioning; (8) the quantum of other evidence indicative of guilt; (4) the intensity and frequency of the reference; and (5) the availability to the trial judge of an opportunity to grant a motion for mistrial or give curative instructions. Henson, 514 N.E.2d at 1067.
During eross-examination of Trice, the prosecutor twice referred to her earlier statement to police. Trice acknowledged that she had given a statement and expressed her regret that she had done so. Further, the prosecutor elicited Trice's admission that she availed herself of the opportunity to make a police statement but omitted any reference to the shooting as accidental. In closing argument, the prosecutor referenced the absence of a claim of accident when they [the police] took her statement. (R. 447.) (emphasis added). He observed that Trice had ultimately given three conflicting explanations of the shooting. (R. 465.) Taken in context, the prosecutor's comments explored only the breadth of Trice's statement to police, and did not attempt to penalize her subsequent exercise of the right to remain silent.
Moreover, even assuming that these references were impermissible, the quantum of evidence indicative of Trice's guilt is overwhelming. Trice's mother found that her jewelry was missing after Jones had been in her home. Trice admittedly went to Jones's residence in an attempt to retrieve the jewelry. Jones's brother observed Trice arrive at the residence armed with a shotgun; he heard a gunshot and then observed Trice speeding away in her vehicle. Immediately thereafter, Jones was discovered in front of his residence with a gunshot wound to his chest. Trice arranged her own surrender to police, and voluntarily stated that she had killed Jones.
The prosecutor made no comment upon Trice's exercise of the right to remain silent. Assuming arguendo that he had done so, the Doyle violation would be harmless error in light of the overwhelming evidence of Trice's guilt. Therefore, I would affirm Trice's conviction of murder.